  Case 19-43029       Doc 69       Filed 12/05/19 Entered 12/05/19 14:03:14          Desc Main
                                     Document     Page 1 of 5
                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


  In re:                                            Bankruptcy Case No. 19-43029 (MER)

  Tiger Oak Media, Incorporated                     Chapter 11

                         Debtor.


    THIRD INTERIM ORDER APPROVING POST-PETITION SECURED CREDIT


       This matter came before the court on the Debtor’s Motion for Approval of Post-Petition

Secured Credit (the “Motion”) and the Committee’s Limited Objection to the same. The Motion

was originally scheduled for a final hearing on Wednesday November 20, 2019, but was

continued to December 5, 2019 as a result of an amended expedited motion filed by the Debtor

(the “Amended Motion”), seeking additional expedited relief under 11 U.S.C. § 364. The Court

previously entered two interim Orders approving similar relief on October 25, 2019 [ECF #26],

and November 23, 2019 [ECF #60], respectively. Based upon the files and records herein,

       IT IS HEREBY ORDERED:

       1.      The request for expedited relief is GRANTED;

       2.      The Committee’s Objection is SUSTAINED;

       3.      The secured credit agreement (the “Agreement”) entered into by and between the

Debtor and D&J Printing, Inc. d/b/a Hess Print Solutions (“Hess”) is hereby approved, on an

interim basis, according to the following terms: 1) Hess will provide printing services after the

date of this Order to the Debtor on 30-day credit terms, from time to time; 2) the Debtor shall

make weekly payments to Hess in an amount not less than 25% of the value of the printing

services advanced for such prior 30-day period; 3) the Debtor is authorized to schedule print

production for its numerous publications pursuant to the Agreement; 4) Hess is hereby granted a
  Case 19-43029        Doc 69     Filed 12/05/19 Entered 12/05/19 14:03:14             Desc Main
                                    Document     Page 2 of 5
lien and security interest in all assets of the Debtor which shall secure the value advanced or

credit extended to the Debtor, which lien shall be junior in all respects to all liens and security

interests held by Choice Financial Group d/b/a/ Choice Bank (“Choice”) in all of the Debtor’s

assets. Further, Hess’s lien or security interest shall not attach to or otherwise encumber the

Debtor’s chapter 5 causes of action, any other litigation claims the Debtor or its estate may have,

or any of the proceeds of the same.

       4.      This Order shall be effective for sixty (60) days, at which time any party in

interest, including, but not limited to, the Debtor, Hess, Choice, or the Official Committee of

Unsecured Creditors (the “Committee”), may seek to extend or review this Order based on the

performance of the parties to the Agreement; provided, however, that no subsequent order shall

impair Hess’s lien or right to super-priority status with respect to any services provided prior to

the entry of such subsequent order.

       5.      The Debtor is hereby authorized and directed to enter into and perform all of its

obligations under the Agreement, the provisions of which are hereby approved, incorporated

herein by reference, and made a part of this Order.

       6.      The Debtor is hereby authorized to enter into and execute any other document

deemed necessary or appropriate by Hess to give effect to the terms and provisions of this Order

and the Agreement.

       7.      Hess has represented to this Court that it will not provide unsecured credit to the

Debtor in exchange for an administrative expense claim.

       8.      The Debtor has represented to this Court that it has attempted to obtain secured

and unsecured credit from other entities and sources, but was unable to find any entity willing to

advance credit under any terms other than those to which Hess agreed.

       9.      Pursuant to section 364(c)(1) of the Bankruptcy Code, all of the advances and

extensions of credit and any other indebtedness which from time to time hereafter is owing by

                                                  2
  Case 19-43029        Doc 69     Filed 12/05/19 Entered 12/05/19 14:03:14           Desc Main
                                    Document     Page 3 of 5
the Debtor to Hess pursuant to the Agreement and remaining unpaid shall constitute an allowed

super-priority administrative expense claim against the Debtor (without the need to file any proof

of claim) with priority over any and all claims against the Debtors, now existing or hereafter

arising.

           10.   Nothing herein shall obligate Hess to perform any services or otherwise extend

credit to the Debtor, and any such services or extensions of credit shall be performed or made

solely in Hess’s discretion; provided, however, that if Hess elects to cease performing services

on the grounds that the Debtor has failed to make a timely payment as set forth under the

Agreement and in this Order, the Debtor shall have three (3) business days after notice of the

failure to make payment provided in writing to both the Debtor (through its attorney) and the

Committee (through its attorney) via email, to cure such default, or seek relief from this Court.

           11.   Hess shall prepare a weekly report (the “Report”) and provide the same to the

Committee and to the Debtor (through their attorneys, via email), by 5:00 p.m. central time on

Friday of each week (the “Reporting Date”), indicating the titles of the publications and number

of units as to which printing services will be performed by Hess under all outstanding orders, if

any; the amount of credit extended during the previous week, if any; the amount paid to Hess

during the previous week, if any; the total cumulative amount of credit extended to Hess at the

end of such previous week, if any; and the total cumulative amount outstanding at the end of

such previous week, if any.

           12.   If the Report is not timely Provided to the Committee and the Debtor by the

Reporting Date, Hess’s security interest in the Debtor’s assets shall not attach with respect to any

value advanced during the period subsequent to the Reporting Date, until such time as the Report

has been provided to the Committee and the Debtor, as set forth herein, and the Committee

acknowledges, in writing, to the Debtor and Hess, through counsel, in writing, that the Report

meets the standards set forth herein with respect to the same.

                                                 3
  Case 19-43029        Doc 69     Filed 12/05/19 Entered 12/05/19 14:03:14             Desc Main
                                    Document     Page 4 of 5
        13.    Hess shall also provide to the Committee and the Debtor, within seven (7) days of

the entry of this Order, documentation sufficient to demonstrate the pre-petition pricing charged

by Hess to the Debtor for printing services with respect to any titles as to which Hess will also

provide (or has also provided) printing services post-petition; provided, however, that, due to the

highly sensitive and confidential nature of this information, this information shall only be viewed

by Committee’s retained professionals, and shall not be shared with the members of the

Committee.

        14.    Hess is a “good-faith” lender, and the credit extended by Hess pursuant to this

Order shall be deemed to be extended in good faith within the meaning of §364(e) of the

Bankruptcy Code and Hess is entitled to the protections afforded by §364(e) of the Bankruptcy

Code.

        15.    To the extent permitted by applicable law, the provisions of this Order and any

actions taken pursuant hereto shall survive entry of any order which may be entered (a)

converting any Debtor's Chapter 11 case to a Chapter 7 case, (b) confirming or consummating

any plan(s) of reorganization of the Debtor or (c) dismissing the Debtor's Chapter 11 case or any

subsequent Chapter 7 case pursuant to §§303, 305, or 1112 of the Bankruptcy Code, and the

terms and provisions of this Order, as well as the priorities granted pursuant to this Order and the

Agreement shall continue in this or any subsequent case under the Bankruptcy Code.

        16.    Except as otherwise stated herein, the provisions of this Order shall be binding

upon all persons and shall inure to the benefit of Hess, the Debtor, and their respective

successors and assigns.

        17.    Entry of this Order is without prejudice to any other rights that Hess, the Debtor,

or any other party in interest may have, at law or in equity, including, but not limited to, the right

to seek further, other, or different relief under the Bankruptcy Code.




                                                  4
  Case 19-43029      Doc 69     Filed 12/05/19 Entered 12/05/19 14:03:14                       Desc Main
                                  Document     Page 5 of 5
       18.    This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

       19.    This Order is effective immediately upon its entry.


Dated: December 5, 2019                          /e/ Michael E. Ridgway
                                                ______________________________________
                                                Michael E. Ridgway
                                                United States Bankruptcy Judge

                                                    NOTICE OF ELECTRONIC ENTRY AND
                                                    FILING ORDER OR JUDGMENT
                                                    Filed and Docket Entry made on12/05/2019
                                                    Lori Vosejpka, Clerk, by MJS




                                                5
